DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2020/0316917) in view of Thiry et al (US 2008/0035629) and Jones et al (US 4,703,328).
Ogawa shows the structure claimed including a laminated glass having a pair of glass plates (1, 2), a pair of intermediate layers (32, 33) between the pair of glass plates, a substrate (311) with an electrically conductive heated material (314) on a main surface of the substrate wherein the substrate has a first end and a second end, a first bus bar (312) which is connected to the electrically conductive heated material is 
But, Ogawa does not show the thickness A of the first bus bar and the second bus bar and a thickness B of the third bus bar satisfying the recited equation of B=A x  X wherein X is greater than 7, i.e., the thickness B of the third bus bar is at least seven times larger than the thickness A of the first or the second bus bar. It is noted that the thickness B of the third bar would have to be within 21um to 140 um for the first/second bus bar having a thickness of 3-20 um of Ogawa.  
Thiry shows a bus bar (6) provided over an electrically conductive layer (5) along the end portion of the conductive layer that would have constituted a first/second bus bar portion of the conductive layer wherein the bus bar (6), as a third bus bar, having a thickness of 50 um meets the recited equation for the first/second bus bar of Ogawa having a thickness of 3-20 um.  
Jones shows it is known to provide a third bus bar (17, 19) over a first/second bus bar portion of an electrically conductive heated material. Jones further teaches that having the third bus would avoid uneven distribution of current along the first/second bus bar that could give rise to local overheating. Also, see column 3, lines 50-54. 
In view of Thiry and Jones, it would have obvious to one of ordinary skill in the art to adapt Ogawa with the third bus bar overlapping with the first and second bus bar as shown by Jones wherein the third bus having a thickness B of 50 um would satisfy the recited equation of B=A x X with X being at least 7. It is noted that such range would have been obvious to one of ordinary skill in the art to prevent any localized overheating 
  With respect to claims 2-4 and 14, Ogawa further shows the electrically conductive material, the first bus bar, and the second bus bar that are integrally formed of the same material including silver wherein the third bus bar is directly soldered with a solder material (5).  
With respect to claims 7-9, Ogawa shows the glass plates having left and right edges wherein the substrate is placed so that firs end is along the left edges and the second end is along the right edges of the glass plates, and Ogawa further shows the electrically conductive heater material is constituted by a net-work formed by a plurality of linear materials/lines. 
With respect to claims 10-11, Ogawa shows a line width of the linear material is between 3-500 um which overlaps with the claimed range of 25 um or less wherein a  thickness of the electrical conductive heated material is 3 to 25 um which overlaps with the claimed range of 20 um or less. Also, see para [0092] and [0105].  
With respect to claim 13, Ogawa shows the first  and second bus bar having a width of 5-50 mm, and Thiry shows the bus bar (6) having a width of  5 mm, and as Jones shows the third bus bar (17, 19) that shows having a similar width as that of the first and second bus bar (3, 4) as illustrated in Figure 5 wherein it would have been obvious to provide the first bus bar, the second bus bar, and the third bus bar having a range of 10 mm or less which is a suitable range for the making of the bus bars as known in the art.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Thiry and Jones as applied to claims 1-5, 7-11 and 13-14 above, and further in view of Schall (US 2011/0108537).
Ogawa in view of Thiry and shows the structure claimed except for a strip-shaped optically shielding portion along a periphery of the glass plates. 
Schall shows a glass plate having a strip-shaped optically shielding layer (3) along a periphery of the glass plate to mask electrical connections of an electrically heated conductive material having bus bars. 
In view of Schall, it would have been obvious to one of ordinary skill in the art to adapt Ogawa, as modified by Thiry and Jones, with a strip-shaped shield to conceal or mask the electrical connections including the bus bars connected to the electrically conductive heated material for aesthetic purposes as well as for protection against UV ray. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/8/21, along with an affidavit of Yuehi Gima, have been fully considered but they are not persuasive. 
Applicant argues that the applied prior art does not show or satisfy the recited equation of B = A x X, but this argument is not deemed persuasive as the claimed equation is deemed satisfied by Thiry that teaches for the thickness of 50 um for the thickness of A of 3-20 um in Ogawa which would render the thickness of B in the range of 21-140 um. It is noted that Ogawa shows the first/second bus bar having the same thickness as the conductive material in the range of 3-20 um wherein Thiry would also have the first/second bus bar having the same thickness as that of the conductive material layer (5) having a thickness of 10 um. As the thickness 10 um of Thiry is within the thickness 3-20 um of Ogawa, the thickness of A for Thiry can be obviously made with that of Ogawa being in the same field of endeavor which is related to having glass panels. 
The affidavit of Yuehi Gima shows a heat generation efficiency for when X is greater than 7, but as the combination of Ogawa and Thiry is deemed to meet the recited equation, Ogawa and Thiry combination is also deemed to provide the heat generation efficiency as noted by Yuehi Gima. It is also noted there is no showing that the A thickness of 3-20 um of Ogawa with the B thickness of 50 um of Thiry would render a result that would be critically different from that of the claimed recitation.   
Thus, the applicant’s arguments, along with the affidavit, are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761